Citation Nr: 0218320	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  98-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder with depression, currently evaluated as 
50 percent disabling.

(The issue of entitlement to service connection for a 
cardiovascular disorder, as secondary to service connected 
generalized anxiety disorder with depression, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
April 1960.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from an August 1997 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).

In December 2000, the Board remanded the case for 
additional development.  Subsequently, a July 2002 rating 
action continued the prior denials.

The Board is undertaking additional development with 
respect to the issue of entitlement to service connection 
for a cardiovascular disorder, as secondary to service 
connected generalized anxiety disorder with depression.  
This development is pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's claim for 
entitlement to an increased evaluation for generalized 
anxiety disorder with depression.

2.  The veteran's service connected generalized anxiety 
disorder with depression does not result in occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
generalized anxiety disorder with depression have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the previous remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim (inapplicable here), redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the 
October 1997 statement of the case (SOC) and July 2002 
supplemental statement of the case (SSOC) of the laws and 
regulations pertaining to his claim for an increased 
rating.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his 
claim.  The veteran was provided with a VA examination in 
May 2002, and private and VA treatment records have been 
obtained.  The July 2002 supplemental statement of the 
case (SSOC), informed the veteran of the provisions of the 
VCAA.  It also specified what evidence the veteran must 
obtain to successfully prosecute his claim, what evidence 
VA had obtained and that VA had assisted him in obtaining 
the evidence that he had identified as relevant to his 
claim.  An April 2002 letter notified the veteran of the 
type of evidence necessary to substantiate his claim.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make 
sure the records were received by VA.  The veteran 
submitted additional evidence in May 2002.  He has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case, a second remand on the issue of entitlement to 
an increased evaluation for generalized anxiety disorder 
with depression would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002). 

The RO granted service connection for conversion reaction 
in August 1960.  A 10 percent evaluation was assigned from 
April 1960.  A May 1962 rating decision increased the 
evaluation to 30 percent from May 1962, and an October 
1970 rating decision increased the evaluation to 50 
percent from April 1970.  The disability has been 
recharacterized as generalized anxiety disorder with 
depression; however, the 50 percent evaluation has been 
continued in subsequent evaluations.

The veteran's generalized anxiety disorder with depression 
is rated under code 9400.  Under that code section, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The current 50 percent evaluation contemplates 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9400 
(2002).

A VA psychiatric examination was conducted in June 1997.  
The veteran reported that he took medication for anxiety 
and that this made him tired and somnolent.  He stated 
that sometimes he just wishes he would die.  On 
examination, he was alert and in full contact with 
reality.  He impressed as a rather obsessive-compulsive 
person, who was also quite anxious.  There were no 
delusions or hallucinations present.  He described a lot 
of anxiety, mostly manifested with multiple somatic 
symptoms.  The veteran described depressive feelings, 
diminished concentration, and inability to sleep 
adequately except with medication.  His affect was 
adequate, and mood anxious, with some depression.  He was 
fully oriented, and his memory was adequate.  Intellectual 
functioning was preserved.  Judgment was maintained, and 
insight superficial.  The diagnoses were:  generalized 
anxiety disorder, chronic, with some depression; and 
obsessive-compulsive and histrionic personality features.  
The Global Assessment of Functioning (GAF) score was 60.

A private psychiatric evaluation in December 1997 noted 
that the veteran had good relationships with family, 
friends, and neighbors.  He also had gotten along well 
with his coworkers before his recent retirement.  The 
veteran reported that his depression and anxiety had 
worsened in the last two years.  Dysthymia and panic 
attacks were the diagnoses.

The veteran also underwent a VA psychiatric examination in 
April 1998.  The veteran reported that he been unemployed 
since retiring from a government job after 29 years in 
1997.  The veteran reported problems sleeping, crying 
spells, depression, forgetfulness, irritability and bad 
temper.  On examination, he was alert and oriented times 
three.  His mood was anxious and his affect constricted.  
His attention, concentration and memory were good.  His 
speech was clear and coherent.  He was not hallucinating 
and not suicidal or homicidal.  Insight and judgment were 
fair, and he exhibited good impulse control.  The 
diagnoses were:  generalized anxiety disorder with 
depressive features; and obsessive-compulsive personality 
traits.  The GAF score was 60.

The most recent VA examination was conducted in May 2002.  
The veteran reported that he lived with his wife and 
father-in-law.  He reported panic attacks and depression.  
He drank rum or beer heavily three or four times per week.  
He reported hearing voices from the back or his house, and 
seeing a couple of old people in his room.  The veteran 
complained of forgetfulness, poor concentration, and lack 
of interest in things.  He reported having had ideas of 
hanging himself.  On examination, the veteran was clean, 
adequately dressed, and groomed.  He was alert and 
oriented times three.  His mood was anxious and depressed.  
His affect was constricted.  Attention and concentration 
were good, and his memory was fair.  His speech was clear 
and coherent.  He was not hallucinating and not suicidal 
or homicidal.  Insight and judgment were fair, and he 
exhibited fair impulse control.  The diagnosis was 
generalized anxiety disorder with depressive features.  
The GAF score was 60.  After reviewing a VA social and 
industrial survey conducted in May 2002, the examiner 
stated that:

Based on records, documents, 
evaluations, and the [social and 
industrial survey] we consider that the 
veteran's service connected generalized 
anxiety disorder did not prevented 
[sic] him from having a long and 
successful laboral activity; of keeping 
his family integration; nor having 
needed any psychiatric hospitalization.  

The veteran's service connected NP 
condition only maintains some 
limitations of his capacities.  His 
alcohol consumption not only affects 
him physically, but also makes him 
present a disruptive behavior when 
intoxicated.  He remains able to 
maintain proper social and familiar 
relations.

VA outpatient records show treatment for anxiety from 1996 
to 2002.  The most recent record, dated in May 2002, shows 
a GAF score of 60.

Based upon the medical evidence of record, and the 
consistent GAF score of 60 noted over a five year period, 
the Board is unable to find a basis to conclude that the 
veteran's service connected generalized anxiety disorder 
with depression merits a 70 percent evaluation under the 
regulations, which require objective evidence of such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The veteran has been shown to have a good relationship 
with his family, friends, and neighbors.  The recent VA 
examiner noted that the veteran "remains able to maintain 
proper social and familiar relations."  The veteran has 
retired from his longtime government job, however he was 
noted to have gotten along well with coworkers prior to 
his leaving that position in 1997.  While the veteran has 
reported problems with concentration and forgetfulness, 
objective testing has consistently shown his concentration 
and memory to be intact.

The Board notes that a GAF of 51 to 60, is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  The Board 
finds that the veteran's level of functioning is properly 
addressed by the 50 percent evaluation assigned; this 
includes occupational and social impairment with reduced 
reliability and productivity, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.   It specifically 
includes panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long term memory, and disturbances of motivation and mood, 
all of which the veteran reports.  38 C.F.R. Part 4, Code 
9400 (2002).

Accordingly, the Board finds that the record shows that 
the veteran is not entitled to an evaluation in excess of 
50 percent under the regulations governing the rating of 
generalized anxiety disorder with depression.  38 C.F.R. 
Part 4, Code 9400 (2002).  As the evidence for and against 
the claim is not in relative equipoise, the reasonable 
doubt rule does not apply.  38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder with depression is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

